Citation Nr: 9915246	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-15 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an evaluation greater than 60 percent for 
ischemic heart disease.


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran had pre-war service from December 1, 1941 to 
December 7, 1941.  He was beleagured from December 8, 1941 to 
April 8, 1942.  He was in prisoner of war (POW) status from 
April 9, 1942 to July 29, 1942.  The veteran was in no 
casualty status from July 30, 1942 to February 18, 1945.  He 
was in the regular Philippine Army from February 19, 1945 to 
March 20, 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Manila, Philippines, Regional Office (RO), of the Department 
of Veterans Affairs, which granted service connection for 
ischemic heart disease as a residual of beriberi and assigned 
a 30 percent disability rating, effective June 26, 1997. 

In a January 1999 rating decision, the RO increased the 
veteran's evaluation to 60 percent for ischemic heart 
disease, effective January 12, 1998.  The Board notes that a 
higher schedular evaluation for this disability is possible; 
therefore, the issue of entitlement to an increased rating is 
presently before the Board on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).

A February 1999 letter from the veteran could be construed as 
an attempt to reopen a claim of service connection for 
arthritis and peripheral neuropathy.  This matter is referred 
to the RO for any action deemed appropriate.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as possible by the RO.  

2.  The veteran's ischemic heart disease is manifested by 4 
metabolic equivalents (METS) and precludes him from more than 
light manual labor, but not more than sedentary employment.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 60 percent for 
ischemic heart disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 
7005 (before and after January 12, 1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

There were no findings of cardiovascular disease in service.  
In a November 1997 Former POW Medical History, the veteran 
claimed swelling of the legs and/or feet and that he had 
heart disease on active duty.  

A November 1997 VA examination report shows, in pertinent 
part, a diagnosis of arteriosclerotic heart disease with 
slight cardiomegaly, NIF, II-B.  A November 1997 VA 
electrocardiogram was normal.

A November 1997 mental disorder-POW protocol report reflects 
that the veteran complained of having heart problems and of 
being dizzy often.

A November 1997 social work survey-POW protocol report shows 
that the veteran complained of easy fatigability, body 
weakness, and frequent chest pains.  His activities at home 
include gathering firewood, sweeping the yard, and sometimes 
fishing.  He reported taking a short walk every morning to 
exercise.  The veteran also reported being an active member 
of the Veterans Federation of the Philippines and joining 
group activities for the elderly to keep busy.  It was noted 
that despite his present health problems, the veteran 
maintains a positive relationship with his family members and 
neighbors.

An October 1998 VA examination report reflects a history of 
chronic smoking and no known history of hypertension, heart 
disease, or cerebrovascular accident.  The veteran complained 
of shortness of the breath when walking on level ground up to 
100 yards and a "pricking" left-sided chest pain, which 
very rarely occurs.  The veteran indicated that he leads a 
sedentary lifestyle.  He reported being unassisted and 
asymptomatic in the performance of his self-care activities 
and daily living activities.  He indicated that he tries to 
perform menial chores at home like sweeping the floor.  On 
examination, the veteran was described as wheelchair bound, 
comfortable, and not in distress.  His blood pressure was 
160/80 while sitting, and 170/90 while upright.  The 
veteran's heart was negative for thrills or heaves and had a 
regular rhythm.  There was no finding of edema.  The 
electrocardiogram revealed sinus bradycardia.  Eccentric left 
ventricle hypertrophy was noted with good systolic function.  
There was no evidence of thrombus.  Arteriosclerotic 
cardiovascular disease was noted.  The diagnosis was 
hypertensive cardiovascular disease, left ventricular 
hypertrophy, NIF, II-B, METS 4.

Analysis

Initially, the Board notes that the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In general, an allegation 
of increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  In evaluating the 
severity of a particular disability, it is essential to 
consider its history.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The RO in January 1999 granted an 
evaluation increase to 60 percent from an initial service 
connection claim, therefore, the Board will consider all 
evidence of record.  

The Board is satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of 
the Ratings Schedule.  The percentage ratings contained in 
the Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

The Board notes that during the course of this appeal the 
Ratings Schedule was revised with respect to the regulations 
applicable to cardiovascular system disabilities.  This 
change became effective January 12, 1998.  62 Fed.Reg. 65207 
(December 11, 1997).  The United States Court of Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).

In this case, the record reflects that the RO received the 
veteran's original claim June 26, 1997.  Therefore, the claim 
for an increased rating must be considered in light of both 
the old and new ratings criteria.

The old ratings criteria provided compensable ratings for 
arteriosclerotic heart disease, more than six months after 
acute illness, with chronic residual findings of congestive 
heart failure or angina on moderate exertion or more than 
sedentary employment precluded (100 percent); following 
typical history of acute coronary occlusion or thrombosis or 
with history of substantiated repeated anginal attacks, more 
than light manual labor is precluded (60 percent); and 
following typical history of acute coronary occlusion or 
thrombosis or with history of substantiated anginal attacks, 
ordinary manual labor feasible (30 percent).  38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (prior to January 12, 1998).  

The Board notes that there is no competent medical evidence 
of record of congestive heart failure or angina on moderate 
exertion.  The most recent VA medical examination report 
reflects that the veteran had a regular heart rhythm and that 
there is no evidence of heaves, thrills, or edema.  While the 
veteran complained of shortness of the breath when walking on 
level ground up to 100 yards and a very rare occurrence of a 
"pricking" left-sided chest pain, he reported being 
unassisted and asymptomatic in the performance of his self-
care activities and his daily living activities.  The Board 
acknowledges that the veteran describes his lifestyle as 
sedentary, however, in a November 1997 social work survey-POW 
protocol report, the veteran indicated that he gathers 
firewood, takes a short walk every morning, sweeps the yard, 
and tries to keep busy.  Based upon the entire record, the 
Board finds that the veteran's disability precludes him from 
doing more than light manual labor, but not more than 
sedentary employment.  Accordingly, a rating higher than 60 
percent is not warranted under the ratings criteria in effect 
prior to January 12, 1998.

The new ratings criteria provides compensable ratings for 
coronary artery disease with chronic congestive heart 
failure, or when workload of 3 METS or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent (100 percent); with more than one episode of 
acute congestive heart failure in the past year, or workload 
of greater than 3 METS, but no more than 5 METS, which 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent (60 percent).  38 C.F.R. § 4.104, Diagnostic 
Code 7005 (after January 12, 1998).  It is noted that one MET 
is the energy cost of standing quietly at rest and represents 
the oxygen uptake of 3.5 millimeters per kilogram of body 
weight per minute.  38 C.F.R. § 4.104

As noted above, recent medical evidence includes no evidence 
of congestive heart failure.  The diagnoses of the October 
1998 VA examination included a finding of 4 METS, which 
represents no more than a 60 percent disability rating under 
the new criteria.  Therefore, the Board finds that an 
increased rating is not warranted under the new ratings 
criteria.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However,  the Board finds no provision upon which to assign a 
rating higher than 60 percent.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. 38 C.F.R. § 4.7 (1998).  Based upon 
the evidence of record, the Board finds that the heart 
disease symptoms do not more nearly approximate the criteria 
for a higher rating.  The Board has also considered the 
doctrine of reasonable doubt Pursuant to 38 C.F.R. § 4.3 
(1998), but finds it inapplicable as the preponderance of the 
evidence is against the claim.  


ORDER

Entitlement to an evaluation greater than 60 percent for 
ischemic heart disease is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

